 


109 HRES 773 IH: Commending the American Jewish Committee for its century of leadership, and for other purposes.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 773 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Sessions (for himself, Mr. Lewis of Georgia, and Mr. Dreier) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Commending the American Jewish Committee for its century of leadership, and for other purposes. 
 
 
Whereas the American Jewish Committee, after its founding in 1906, a century ago, rapidly emerged as a pioneering human relations agency, dedicated to combating all forms of bigotry and championing a sense of shared civic responsibility; 
Whereas the American Jewish Committee, through a range of innovative projects and programs, seeks to build a more hopeful world by enlarging freedom, enhancing mutual respect, monitoring hate groups, advocating hate crimes legislation, and providing vital information about extremists of every stripe; 
Whereas the American Jewish Committee has strengthened the democratic culture in a changing America in historic ways through programs that teach tolerance, such as America’s Table, through far-reaching dialogues with virtually every major ethnic and religious group in the country, through promoting interfaith awareness and playing a key role in the issuance of Nostra Aetate by Pope Paul VI in 1965, and through steadfast support of vulnerable individuals throughout history; 
Whereas the American Jewish Committee, the first American Jewish organization to establish a full-time office in Israel, has worked tirelessly to tell Israel’s extraordinary story through a range of endeavors, including Project Interchange, which has brought more than 3,000 American leaders to the Jewish state for journeys of discovery and understanding; 
Whereas the American Jewish Committee, through its network of offices and associations in the United States and across the globe, works with many countries and with the United Nations and other international bodies to promote democratic ideals and to protect and uplift Jewish communities everywhere; 
Whereas the American Jewish Committee, through advocacy and education, indefatigably defends and protects those treasured civic values of the United States, including separation of religion and state, religious freedom, and support for public education and the family; 
Whereas the American Jewish Committee sponsored research cited in the landmark Supreme Court case banning segregation, Brown v. Board of Education, and played a vital role in the ensuing civil rights movement, stood with Soviet Jewry and all Soviet prisoners of conscience, argued successfully for the inclusion of human rights clauses in the Charter of the United Nations, and insisted upon an understanding of women’s rights as a human rights issue, culminating in the Beijing World Conference on Women; and 
Whereas the American Jewish Committee, at work both on the world stage and at home in the United States, has had a proud and profoundly beneficial presence throughout the Nation’s communities for a century: Now, therefore be it 
 
That— 
(1)the American Jewish Committee, by choosing hope, inspires everyone as it marches into its second century of service; and 
(2)the United States House of Representatives salutes, commends, and congratulates the American Jewish Committee for its century of leadership. 
 
